Citation Nr: 0632837	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from February 1968 to April 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In December 2002, the Board issued a decision denying a 
higher initial evaluation of service-connected PTSD.  The 
veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  The parties to the case 
filed a Joint Motion for Remand of the decision on the basis 
that inadequate reasons and basis were provided in the 
Board's determination and that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertaining to 
notification of information and evidence necessary to 
substantiate the claim were not met.  In an October 2003 
order, the Court granted the joint motion and vacated and 
remanded the Board's decision.  Subsequently, in an August 
2004 decision, the Board remanded the claim for further 
development which was accomplished.  Therefore, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1. The competent medical evidence shows that the veteran has 
an inability to establish and maintain effective social and 
occupational relationships, impaired impulse control, 
suicidal ideation, nightmares, flashbacks, impaired judgment, 
and chronic depression.

2.  There is no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
inability to perform activities of daily living, 
disorientation as to time or place, or memory loss.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent disabling, and 
no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; 
Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the veteran with August 2004 and March 2005 
letter notifications,  informing the veteran of what is 
required to substantiate his claim.  The notice letters 
informed the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to submit any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for an increased rating.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Given the favorable outcome of 
this decision, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes service medical 
records, VA treatment records, private treatment records and 
several VA examinations.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In a June 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation, effective December 8, 2000.  

The veteran seeks an initial rating in excess of 50 percent.  
The veteran has reported intrusive memories, nightmares, 
suicidal ideations, chronic sleep impairment, anxiousness, 
and hypervigilence.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the veteran's PTSD as 50 percent disabling 
under the "General Rating Formula for Mental Disorders," DC 
9411. 38 C.F.R. § 4.130.  Under this regulatory provision, a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike  
setting); and an inability to establish and maintain 
effective  relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent  
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as  
examples of the type and degree of the symptoms, or their  
effects, that would justify a particular rating.  Mauerhan v.  
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

An April 2000 private treatment record noted PTSD. 

March and May 2001 VA treatment records show diagnosis of and 
treatment for PTSD; the veteran's GAF score was 35. 

Treatment records from August 2001 to April 2002 show that 
the veteran was having more difficulty with PTSD.

At a May 2001 VA examination, the veteran reported alcohol 
abuse, intrusive thoughts and recollections of active duty 
trauma, a tendency to isolate himself, inability to trust 
others, frequent depression, and a loss of interest in 
pleasurable activity.  The veteran denied delusions and 
hallucinations.  The veteran admitted to suicidal thoughts 
and ideations with no current plan or intent, but denied 
homicidal thought, ideation, plan or intent.  Examination 
showed that the veteran's thought processes and content 
appeared to be within normal limits.  The veteran's eye 
contact was good.  He appeared to be able to maintain minimal 
personal hygiene and other basic activities of daily living, 
and was fully oriented.  The veteran's long term memory was 
intact, but his short term memory, impulse control, 
concentration, and judgment were impaired.  His speech was 
slow and his mood was depressed.  He had sleep impairment 
which was chronic in nature.  The examiner stated that the 
veteran's PTSD symptoms appeared to be frequent and severe in 
nature.  The diagnoses included PTSD, chronic, severe, and 
alcohol abuse, chronic.  The examiner stated that the veteran 
cannot establish and maintain effective social and 
occupational relationships due to PTSD.  
An August 2001 private psychological examination showed that 
the veteran was socially isolated.  He was alert, responsive, 
and oriented as to person, place, time and situation.  His 
speech was logical, clear and goal-directed and his thought 
processes were within normal limits.  There was no evidence 
of confusion or loosening of associations.  Thought content 
was unremarkable for auditory of visual hallucinations, and 
there was no evidence of delusions or ideas of reference.  He 
did not appear to be responding to an internal psychotic 
process.  He reported suffering from flashbacks and panic 
attacks once a month.  He denied obsessions or compulsions. 
His mood was moderately dysphoric and affect was anxious and 
appropriate.  There was evidence of decreased self-esteem and 
increased guilt feelings.  The veteran reported suffering 
from insomnia, and decreased energy.  He denied suicidal and 
homicidal ideation.  The examiner stated that the veteran 
suffered from PTSD which had impacted his life greatly.  

In a November 2001 VA examination, the veteran reported 
dreams and nightmares about Vietnam and a motor vehicle 
accident, that his bed was wet every night, and that he 
experiences hypervigilence and an exaggerated startle 
response.  The examination showed that the veteran was 
preoccupied with the car accident and had to be directed 
several times.  The veteran's eye contact was fair, his mood 
was described as all right, and affect was slightly anxious.  
His thought content was negative for suicidal or homicidal 
ideations, insight and judgment were adequate, and highly 
cognitive functions were intact.  His GAF score was 63.

A June 2002 letter from private physician, Dr. C.D.B., stated 
that the veteran had a decline in overall function in the 
past two years and would be unable to perform any type of 
productive work.  The physician reported a diagnosis of PTSD, 
related to his service in Vietnam, in addition to other 
conditions.  

A July 2002 private psychological evaluation noted that the 
veteran related that he was stationed in Vietnam and involved 
in secret covert operations; as a result, he stated that he 
participated in and witnessed many troubling events.  The 
veteran reported that he attempted suicide because he was so 
troubled by his combat experiences and after an in-service 
car accident.  The veteran described a severely depressed 
mood, sleep disturbance, recurrent awakenings, nightmares, 
night sweats, terminal insomnia, social withdrawal, 
isolation, irritability, low frustration tolerance, low 
energy, chronic fatigue, some loss of interest and pleasure, 
crying spells, episodic feelings of helplessness and 
worthlessness, feelings of hopelessness and guilt, anxiety, 
nervousness, tension, being restless, thought ruminations, 
constant worrying, problems with attention and concentration, 
some difficulty with thinking clearly and making decisions, 
and short term and long term memory difficulties.  He 
acknowledged suicidal ideation with possible intent and 
desire for self-harm at times.  He denied assaultive 
ideation, intent or desire to harm others, hallucinations, 
delusions, or panic attacks.  He also reported not drinking 
during the week, but drinking a case of beer each weekend.  
Examination showed the veteran had a blunted range of affect, 
no affective lability, was intensely anxious, tense, and ill 
at ease.  The examiner stated that the veteran was severely 
depressed and somewhat agitated, but was alert and oriented 
in all spheres.  Diagnoses included PTSD, major depression, 
generalized anxiety disorder, and alcohol dependence.  The 
veteran's GAF score was 45. 

VA treatment records from January to February 2005 show that 
the veteran was admitted to the hospital due to suicidal 
ideation.  Diagnoses included PTSD and major depression.  
Upon admission, his GAF score was 50; upon discharge, his GAF 
score was 58.  The veteran reported sleep disturbances, 
nightmares, chronic depression, and strong suicidal thoughts 
worsening over the past several months.  

At a March 2006 VA examination, the veteran reported frequent 
intrusive thoughts, recollections, flashbacks, sleep 
disturbances, and increased alcohol consumption.  He stated 
that he avoids crowds, television shows, movies and feels 
alienated.  The veteran denied assaultiveness or suicide 
attempts.  Examination showed the current thought processes 
and content were within normal limits; there was no evidence 
of delusions or hallucinations.  The veteran's eye contact 
was good and his behavior was appropriate.  The veteran was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was fully oriented, long-term 
memory and judgment were intact; short term memory and 
concentration were impaired.  His speech was slow, mood was 
depressed, and impulse control was impaired.  A sleep 
impairment was chronic in nature.  The examiner stated that 
the veteran continues to struggle with major symptoms of 
PTSD; the symptoms remained chronic, frequent, persistent, 
and severe in nature with no real periods of remission.  The 
examiner diagnosed the veteran with PTSD and alcoholism as 
secondary to the PTSD.  The examiner reported that the 
veteran could not establish or maintain effective social and 
occupational relationships due to PTSD, and his quality of 
life remain severely impaired due to PTSD.  The veteran's GAF 
score was 50. 

A review of the medical evidence shows that a 70 percent 
disability rating is warranted.  Throughout the appeal 
process, the medical evidence of record reflects that the 
veteran's PTSD is manifested by depression, occasional 
suicidal thoughts, occupational and social impairment, 
impaired low impulse control, sleep impairment, flashbacks, 
nightmares, and GAF scores ranging from 35 to 63.  These 
symptoms are reflective of major impairment in several areas 
(social and occupational functioning, mood disturbance), the 
level of impairment contemplated by the next higher rating of 
70 percent.  Though there is no evidence of obsessional 
rituals, speech intermittently illogical, obscure, or 
irrelevant, the veteran shows severe occupational and social 
impairment, an inability to establish and maintain effective 
relationships, chronic depression, impaired impulse control, 
and suicidal ideation - symptoms characteristic of the 70 
percent rating.    

As a final note, the Board notes that the veteran's GAF 
scores ranged from 35 to 63.  As a GAF score in the 31 to 40 
range indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, this 
most closely approximates the criteria set forth by the 70 
percent disability rating.  

There is no evidence that the veteran's PTSD warrants a 100 
percent disability rating.  There is no medical evidence of 
total occupational and social impairment, persistent 
delusions or hallucinations, or disorientation to time or 
place or memory loss for names of close relatives, own 
occupation or own name.  All treatment records indicate that 
the veteran's cognitive abilities are normal and that his 
long-term memory is intact.  Though the veteran's short term 
memory and concentration have been affected, all VA 
examinations show that the veteran has the ability to perform 
the basic activities of living.  Additionally, the veteran is 
married and continues to reside with his wife.  
The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized solely due to the service-
connected PTSD.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence warrants a 70 percent 
disability rating for the service-connected PTSD.  The 
doctrine of reasonable doubt has been considered.  
38 U.S.C.A. § 5107(b).  


ORDER

An initial rating of 70 percent disabling, but no higher, for 
(PTSD) is granted subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


